DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, 15-16, and 20 in the reply filed on 11/06/2022 is acknowledged.  The traversal is on the ground(s) that the present invention is a combination of a composition and a process, and cannot be separated into Invention I (a process) and Invention II (a product).  This is not found persuasive because the claimed invention must be directed to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material.") (See MPEP 2106). Limiting the claim as both a product and process raises potential 35 USC 112(b) issues, wherein the statutory category to which the invention belongs would be unclear. 
Furthermore, the Applicant argues that the product could not be prepared by another heating process such as conduction or convection because heating the cookie and syrup of the present invention with a typical conductive or convective heat source for 30 seconds (or even generously, for 60 seconds), would only result in a slightly warm and soggy cookie. However, length of heating is a feature of the process, not the product, and thus heating for a longer period of time with conduction or convection could still produce the same product as microwave heating. Thus, the same product could be made using a different process. The Applicant further argues that charring and toasting would occur with conduction and convection unlike microwaving, but that would depend upon the specific settings of the heating process. Heating the cookie slowly on low temperature would be unlikely to cause charring. Also, the Applicant argues that an alternative process of heating the dough and syrup at the same time during baking would take too long, but the test for distinctiveness is not about the length of time, but whether different processes can produce an identical product.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 15-16, and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what constitutes a “low-moisture-content food” as neither the claims nor the Specification provide an exact definition of “low-moisture”. Similarly, the meaning of “highly-concentrated viscous solution” is unclear as no specific value or range has been provided to define “highly-concentrated”. In addition, the limitation “having taste, aroma and mouthfeel attributes characteristic of a freshly oven-baked product” is unclear as these descriptors are not defined to have any strict, quantifiable meaning. Also, it is unclear whether “its temperature” refers to the temperature of the assembled components together or the second component alone.
Regarding claim 2, the limitations “sweet or semisweet food product” are unclear. No definition has been provided for “sweet” or “semi-sweet” so it is unclear if these terms refer to a specific sugar content, a type of chocolate, or another parameter. 
Regarding claim 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “the moisture content of the first component is less than 6% by weight”, and the claim also recites “preferably less than 4%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 4, it is unclear what constitutes “similarly high solubilities and colligative properties” as the Applicant has not defined these terms. 
Regarding claim 5, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “the second component comprises more than 30% sugars”, and the claim also recites “preferably more than 40% sugars” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 6, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “the second component makes up between 10% and 25% by weight of the assembled components”, and the claim also recites “preferably between 12% and 20% by weight” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 7, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “the second component has a fluid viscosity greater than about 500 mPas”, and the claim also recites “preferably greater than 2,000 mPas” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, the term “about” in claim 7 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “the average height of the first component is between 5% and 20% of its average crosswise dimension”, and the claim also recites “preferably between 8% and 16%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 9, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “the peak temperature attained in the second component during the microwave heating process is above about 270 °F”, and the claim also recites “preferably above about 300 °F” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Additionally, the term “about” in claim 9 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “30 seconds or less”, and the claim also recites “preferably in 20 seconds or less” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 15, the limitations “sweet or semisweet food product” are unclear. No definition has been provided for “sweet” or “semi-sweet” so it is unclear if these terms refer to a specific sugar content, a type of chocolate, or another parameter. Also, it is unclear what constitutes a “minority portion”. Is this a minority or weight, volume, or some other parameter? 
Regarding claim 16, the limitation “having the desirable qualities of aroma, taste and mouthfeel comparable to a fresh-baked cookie” is unclear as these descriptors are not defined to have any strict, quantifiable meaning. Additionally, it is unclear what constitutes a “low-moisture-content cookie” as neither the Claims nor the Specification provide an exact definition of “low-moisture”. Similarly, the meaning of “high-sugar-content syrup” is unclear as no specific value or range has been provided to define “high-sugar-content”. Also, it is unclear what constitutes a “minority portion” and what parameter has a range “between 10% and 25%” . Is this a minority or weight, volume, or some other parameter? 
Regarding claim 20, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “the microwave input power-to-weight ratio is at least 20 Watts per gram of assembled food components”, and the claim also recites “preferably at least 40 Watts per gram of assembled food components” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-10, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 4948602 A) in view of Norris (US 3983256 A).
Regarding claim 1, Boehm teaches (Col. 4 , lines 46-55) a method of making a filled cookie comprising making a cookie from dough, coating the interior with an oil based filler, and baking the cookie with the oil based filler (first component). Boehm further teaches (Col. 4, lines 30-32, 55-65) after baking water based filler (second component) is inserted into the cookie and the cookie is heated in a microwave oven by a consumer, wherein during the heating of the cookie some of the contained filler will exude out of the top of the cookie and coat down along the outer sides of the cookie. Also, Boehm teaches (Col. 6, lines 31-40) the water based filler consists of ingredients including marshmallow syrup made with high fructose corn syrup (sugar). Furthermore, in an exemplary embodiment, Boehm teaches (Col. 9, lines 30-39) baked cookies comprising dough weighing about 8 grams per dough piece and oil filler weighing about 6 grams per dough piece (14 grams total) were baked, and 3.5 grams of water based filler (second component) were added, which results in a cookie with the first component comprising 80% of the weight. Boehm also teaches (Col. 9, lines 65-68) an exemplary embodiment wherein the cookies are heated in a 600 watt microwave oven within 20 seconds.
While Boehm does not explicitly state that the microwave oven power-to-weight ratio is sufficient to cause enough boiling and evaporation of water from the second component that, in 30 seconds or less, its temperature becomes elevated to a desired temperature range of above 250 °F, the  claimed power-to-weight ratio would have been used during the course of normal experimentation and optimization procedures in the method of Boehm based upon factors such as the number, size, and weight of each cookie or the amount of syrup added, wherein, for example, a consumer may only prepare a single cookie or a lighter cookie if preparing it for only themselves or wherein a consumer may use less syrup if they do not want the taste or sweetness of the syrup to overpower the taste of the cookie or they may use less syrup to reduce their sugar intake for dietary or health reasons, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed power-to-weight ratio that would render it non-obvious.
Boehm is silent on the first component being arranged in a flat, spread-out geometry with the second component being distributed across the upper surface of the first component. 
Norris teaches (Col. 2, lines 22-30) a method of preparing a pre-cooked farinaceous griddle food comprising pancakes, waffles or french toast, wherein a topping such a syrup is applied and the food is heated in a microwave oven. Norris further teaches (Col. 2, lines 58-62; Fig. 4 #15,17) a plurality of pancakes 15 are stacked one above the other, and between the pancakes 15 and on the upper surface of the top pancake is a layer of a sugar based topping such as a syrup topping 17, wherein Figure 4 depicts the pancakes with a flat, spread-out geometry.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boehm to provide the cookies in a flat, spread-out geometry with the syrup applied across the upper surface as shown with the pancakes of Norris as a substitution or in addition to injecting the syrup into the interior of the product, since both Boehm and Norris are directed to dough products with syrup added and heated in a microwave, since both cookies and pancakes are known in the art to be provide with a flat geometry, since a flat geometry would allow the syrup to be evenly distributed on the surface of the cookie and prevent spilling prior to heating, and since providing syrup on the surface prior to heating would ensure an even coating of syrup while the method of Boehm with just interior insertion may result in only part of the surface being covered in syrup when the syrup exudes out of the top during heating.
Regarding claim 2, Boehm teaches, as shown above, (Col. 4 , lines 46-55) a method of making a filled cookie comprising making a cookie from dough, coating the interior with an oil based filler, and baking the cookie with the oil based filler (first component).
Regarding claim 3, Boehm teaches (Col. 9, lines 25-36) an exemplary embodiment of making a filled cookie, wherein in the baked dough pieces (cookies/first component) prior to the addition of the second component have a moisture content of 4.5 to 5.5 weight percent. 
Regarding claims 4 and 5, Boehm teaches (Col. 8, lines 39-48; Col. 9, lines 1-22) in an exemplary embodiment the water based filler (second component) comprises two ingredients, a chocolate filler comprising 18 pounds of fine granulated sugar, 6.7 pounds of tapioca starch, 5 pounds of dextrose monohydrate, 3 pounds of red dutched cocoa, 0.5 pounds of salt, 0.125 pounds of natural chocolate flavor, 18 pounds of a high fructose corn syrup, 30 pounds of regular corn syrup, and 20 pounds of water which has a sugar content of 65% based on the combined weight of the sugar components (granulated sugar, high fructose corn syrup, and corn syrup); and a marshmallow syrup comprising 189 pounds of a high fructose corn syrup, 4.1 pounds of gelatin, 0.25 pounds of vanillin and 15.25 pounds of water, which has a sugar content of 91%. Thus, the water based filler combining the chocolate filler and marshmallow syrup will have a sugar content higher than 40%.
Regarding claim 6, Boehm teaches (Col. 9, lines 32-39) an exemplary embodiment, wherein cookies (first component) are prepared comprising 8 grams of dough and 6 grams of oil-based filler (total cookie weight of 14 grams) and the water based filler (second component) is 3.5 grams (20% of total weight).
Regarding claims 9 and 10, as shown above, Boehm also teaches (Col. 9, lines 65-68) an exemplary embodiment wherein the cookies are heated in a 600 watt microwave oven within 20 seconds.
While Boehm does not explicitly state that the peak temperature attained in the second component during the microwave heating process is above about 270 °F, and preferably above about 300 °F, or that sufficient microwave power is used to produce the preferred peak temperature of 300 °F in 30 seconds or less, and preferably in 20 seconds or less the  claimed microwave power and second component temperature would have been used during the course of normal experimentation and optimization procedures in the method of Boehm based upon factors such as the number, size, and weight of each cookie or the amount of syrup added (wherein a smaller amount of food would heat faster to a higher temperature and, for example, a consumer might only prepare a single cookie or a lighter cookie if preparing it for only themselves or wherein a consumer may use less syrup if they do not want the taste or sweetness of the syrup to overpower the taste of the cookie or they may use less syrup to reduce their sugar intake for dietary or health reasons, etc.). Additionally, a consumer might heat the food to a higher temperature to lower the viscosity of the second component and spread it across the cookie more easily. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed microwave power and second component temperature that would render it non-obvious.
Regarding claim 16, Boehm teaches (Col. 4 , lines 46-55) a method of making a filled cookie comprising making a cookie from dough, coating the interior with an oil based filler, and baking the cookie with the oil based filler. Boehm further teaches (Col. 4, lines 30-32, 55-65) after baking water based filler is inserted into the cookie and the cookie is heated in a microwave oven by a consumer, wherein during the heating of the cookie some of the contained filler will exude out of the top of the cookie and coat down along the outer sides of the cookie. Also, Boehm teaches (Col. 6, lines 31-40) the water based filler consists of ingredients including marshmallow syrup made with high fructose corn syrup (sugar). Furthermore, in an exemplary embodiment, Boehm teaches (Col. 9, lines 30-39) baked cookies comprising dough weighing about 8 grams per dough piece and oil filler weighing about 6 grams per dough piece (14 grams total) were baked, and 3.5 grams of water based filler (second component) were added, which results in a cookie with the water based component containing syrup comprising 20% of the weight. Boehm also teaches (Col. 9, lines 65-68) an exemplary embodiment wherein the cookies are heated in a 600 watt microwave oven within 20 seconds.
While Boehm does not explicitly state that the microwave heating attains a desired temperature in the syrup phase of greater than about 250 °F, the  claimed syrup temperature would have been used during the course of normal experimentation and optimization procedures in the method of Boehm based upon factors such as the number, size, and weight of each cookie and the amount of syrup added, wherein, for example, a consumer may only prepare a single cookie or a lighter cookie if preparing it for only themselves or wherein a consumer may use less syrup if they do not want the taste or sweetness of the syrup to overpower the taste of the cookie or they may use less syrup to reduce their sugar intake for dietary or health reasons, etc. and using less syrup at the same microwave power would achieve a higher temperature. Additionally, a consumer might heat the food to a higher temperature to lower the viscosity of the syrup and spread it across the cookie more easily. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed syrup temperature that would render it non-obvious.
Boehm is silent on spreading a minority portion of high-sugar-content syrup on the exposed surface of a low- moisture-content, previously-baked cookie.
Norris teaches (Col. 2, lines 22-30) a method of preparing a pre-cooked farinaceous griddle food comprising pancakes, waffles or french toast, wherein a topping such a syrup is applied and the food is heated in a microwave oven. Norris further teaches (Col. 2, lines 58-62; Fig. 4 #15,17) a plurality of pancakes 15 are stacked one above the other, and between the pancakes 15 and on the upper surface of the top pancake is a layer of a sugar based topping such as a syrup topping 17, wherein Figure 4 depicts the pancakes with a flat, spread-out geometry.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boehm to apply the syrup on the surface of the food as shown with the pancakes of Norris as a substitution or in addition to injecting the syrup into the interior of the product, since both Boehm and Norris are directed to dough products with syrup added and heated in a microwave, since providing syrup on the surface prior to heating would ensure an even coating of syrup while the method of Boehm with just interior insertion may result in only part of the surface being covered in syrup when the syrup exudes out of the top during heating, and since the syrup on the surface would help to distribute heat across the surface of the cookie during heating.
Regarding claim 20, while Boehm does not explicitly state that the microwave oven power-to-weight ratio is s at least 20 Watts per gram of assembled food components, and preferably at least 40 Watts per gram of assembled food components, the  claimed power-to-weight ratio would have been used during the course of normal experimentation and optimization procedures in the method of Boehm based upon factors such as the number, size, and weight of each cookie or the amount of syrup added, wherein, for example, a consumer may only prepare a single cookie or a lighter cookie if preparing it for only themselves or wherein a consumer may use less syrup if they do not want the taste or sweetness of the syrup to overpower the taste of the cookie or they may use less syrup to reduce their sugar intake for dietary or health reasons, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed power-to-weight ratio that would render it non-obvious.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 4948602 A) in view of Norris (US 3983256 A), and further in view of Armbrecht (US 20060008575 A1).
Regarding claim 7, Boehm as modified above is silent on the second component having a fluid viscosity greater than about 500 mPas, and preferably greater than 2,000 mPas.
Armbrecht teaches (Paragraph 0010) a topping composition for a baked food product, wherein the topping composition has a viscosity in the range of 230,000 cps to about 330,000 cps (230,000-330,000 mPas). Armbrecht further teaches (Paragraph 0041, 0083) the topping composition includes a sweetening agent such as sucrose, fructose, dextrose, etc. in a variety of forms such as corn syrup, honey, molasses, etc. and flavorings including chocolate flavoring can be used in the topping composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boehm to prepare the second component to have a viscosity greater than 2,000 mPas as taught by Armbrecht, since both are directed to methods of preparing sugar/syrup based chocolate flavored compositions to add to a baked food product, since topping compositions with a viscosity greater than 2,000 mPas are known in the art as shown by Armbrecht, and since the viscosity of Armbrecht allows the topping composition to "set" on a food item, such that the topping composition remains on the food item and does not flow off the sides.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 4948602 A) in view of Norris (US 3983256 A), and further in view of Arias (Thin and Crispy Chocolate Chip Cookies) and Natasha’s Kitchen (Jam Filled Sandwich Cookies (Zirochki)).
Boehm as modified above is silent on the average height of the first component being between 5% and 20% of its average crosswise dimension, and preferably between 8% and 16%.
However, thin cookies are known in the art, such as the thin and crispy chocolate chip cookies taught by Arias. Additionally, cookies with internal filling that are relatively thin are also know, such as the Jam Filled Sandwich Cookies taught by Natasha’s Kitchen. 
Furthermore, the claimed ratio of height to the crosswise dimension would have been used during the course of normal experimentation and optimization procedures in the method of Boehm based upon factors such as the desired cooking time (wherein thicker cookies would take longer to heat throughout), the desired durability of the cookie (wherein cookies that were too thin would break apart easily), the amount of the second component relative to the first component desired on top of the cookie (wherein a thinner cookie would have a greater ratio of topping to cookie), etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit from the claimed ratio of height to the crosswise dimension that would render it non-obvious.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boehm (US 4948602 A) in view of Norris (US 3983256 A), and further in view of McKee (US 3767089 A).
Regarding claim 15, Boehm teaches, as shown above, (Col. 4 , lines 46-55) a method of making a filled cookie comprising making a cookie from dough, coating the interior with an oil based filler, and baking the cookie with the oil based filler (first component).
Boehm as modified above is silent on topping the first component with one or more minority portions of dried fruits, nuts or confectionaries.
McKee teaches (Col. 4, lines 24-33) a method of distributing toppings on cookies such as raisins (dried fruit) and nuts.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Boehm to incorporate the method of providing raisins or nuts as a topping for cookies as taught by McKee since both are directed to methods of preparing cookies, since  providing raisins or nuts as a topping for cookies is known in the art as shown by McKee, since toppings provide greater variety in taste and texture to suit different consumer preferences, and since raisins can improve the nutritional value of a cookie.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lou (US 4911939 A) teaches a shelf-stable microwavable cookie dough.
Laffont (US 6861082 B2) teaches a microwavable dessert that includes a frozen confectionery core, a coating of semi-fluid composition having an insulating character with respect to microwaves, partially or completely surrounding the core, a layer of biscuit serving as support for the core-coating combination.
Neumann (US 6562385 B2) teaches food products that can be reconstituted for consumption including flavoring toppings and/or flavoring inclusions that closely simulate commercially available flavored table syrups.
Lee (US 4927645 A) teaches a process for making candy coated snack foods comprising popping corn kernels in a microwave oven and melting a candy bar of specified formulation and dimension over the popped corn.
Xie (US 20120009299 A1) teaches methods of microwave-baking cookies, wherein the microwave output is preferably from about 500 W to about 2000 W.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792